Affirmed and Opinion Filed January 14, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00415-CR

                        CHRISTIAN PRICE, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 4
                            Dallas County, Texas
                    Trial Court Cause No. F18-76441-K

                        MEMORANDUM OPINION
               Before Justices Myers, Partida-Kipness, and Carlyle
                            Opinion by Justice Myers
      Appellant Christian Price was convicted by a jury of aggravated assault with

a deadly weapon. The trial court assessed punishment at forty years in prison. In

two issues, appellant argues the court erred in admitting extraneous offense evidence

and that the sentence is illegal. The State brings two cross-points requesting

modification of the judgment. As modified, we affirm.

                                    DISCUSSION

                        1. Extraneous Offense Evidence

      In his first issue, appellant contends the trial court’s admission into evidence

of a 2017 extraneous aggravated assault offense in the State’s case-in-chief was an
abuse of discretion and a violation of rule 404(b). The State responds that the court

did not abuse its discretion because appellant opened the door to the disputed

evidence and, even assuming the trial court erred, appellant was not harmed.

      Appellant was indicted for aggravated assault with a deadly weapon involving

family violence. See TEX. PENAL CODE § 22.02(b). The indictment alleged that on

or about October 7, 2018, appellant intentionally, knowingly, and recklessly caused

bodily injury to Loy Lowe by shooting her with a firearm, and that he used or

exhibited a deadly weapon, a firearm, during the commission of the assault. The

indictment further alleged appellant “has and has had” a dating relationship with

Lowe and that he was a member of Lowe’s family and household.

      While cross-examining Lowe during the State’s case-in-chief, appellant’s trial

counsel questioned her about her prior relationship with appellant and if appellant

had ever abused her:

      Q. And just so we’re clear, when you and [appellant] were together, he
      never hit you, he never pushed you, he never put his hands on you in
      any form or fashion; is that correct?

      A. No, he didn’t.
      Q. So for him to pull a weapon on you, would be totally out of
      character; is that correct?

      A. Yes.
      Q. Okay. He had never harmed you in any way before; is that correct?

      A. Not physically. He’s never physically touched me.

      Appellant testified during the defense’s case-in-chief. Prior to testifying, the

                                        –2–
trial court admonished him about his right not to testify, including that if he testified

the State would be able to ask him “about everything.” The relevant portion of the

record reads as follows:

      THE COURT: All right. We’re back on the record in Cause Number
      F18-76441, styled the State of Texas versus Christian Price. Mr. Price,
      I want to talk to you and your lawyer may also want to address you
      about, you know, your right not to testify, how you don’t have to do it.
      But more so than that, I think you know you don’t have to testify. You
      understand that if you do testify, when you get on the stand, your
      lawyer’s going to ask you things that he wants to bring out because
      that’s his job. And then the State’s going to ask you all kinds of things
      that won’t be nice and that you don’t want to talk about like, you know,
      anything that’s ever happened in your history that might put you in a
      bad light or, you know, criminal history, or just anything else you’ve
      ever done in your life, including spitting on the sidewalk. They can ask
      you that kind of stuff. They don’t have to ask about what we’ve talked
      about now. They can ask about everything.
      Sir, do you understand that?
      THE DEFENDANT: Yes, ma’am

      THE COURT: All right. And I know your lawyer has talked to you
      about it. Knowing and understanding that, do you still want to testify?
      THE DEFENDANT: Yes, ma’am.

When the trial court asked defense counsel if he had any questions, he replied:

      No, Your Honor. I think that covers that issue. The only other issue we
      had was that the State has informed me that they feel that the door has
      been opened to [appellant]—to a pending case, based on my question
      of asking [Lowe] was that out of his character. And if they want to ask
      him, did he commit this other offense, that’s fine. But I think they also
      want to introduce pictures and police reports from the other case, which
      I would be objecting to.

      The trial court reviewed the relevant testimony before listening to the

arguments of counsel. The State argued it should be allowed to question appellant
                                          –3–
about a pending extraneous offense, i.e., that he used a firearm to beat another

woman. The State argued that defense counsel’s question, “So for [appellant] to pull

a weapon on you, would be totally out of character,” left a false impression with the

jury about a character trait of appellant, and “that it would be out of character for

[him] to pull that firearm out.” Defense counsel argued that the question referred to

by the State was specifically about appellant’s character towards Lowe, not

appellant’s character in general, and that the State should not be allowed to ask him

questions about the pending extraneous offense. The trial court concluded that

“because it’s wide open, I would say you can talk about it, but out of an abundance

of caution, I won’t let you put pictures in.”

      Appellant testified and denied shooting Lowe. On cross-examination, the

prosecutor asked him if he had had relationships with other women while dating

Lowe—in particular, with Margery West—and appellant agreed he had. Appellant

also agreed he had a family violence case involving West, but he testified he did not

know about the case until he had been arrested in this case. Defense counsel objected

to the State’s questioning, arguing, “We’re going beyond the scope and getting into

404(b) stuff that’s inappropriate at this time.” After an off-the-record discussion at

the bench, the State asked appellant about a pending charge for aggravated assault

against West:

      Q. After you got arrested, were you or were you not aware of a warrant
      for an aggravated assault case against Margery West?

      A. I was notified of it once I was arraigned. And once I was arraigned
                                        –4–
      about it, I immediately asked why, because I didn’t have no aggravated
      assault charge.
      Q. Now, that case is from 2017; is that correct?

      A. Yes. On the indictment it’s 2017.

      Q. Okay. And your attorney earlier asked the question, right, if that is
      out of your character to pull that firearm, right?

      A. Yes.

      Q. And in that case there’s a firearm alleged in that case; isn’t that right?

      A. Yes, it is, but it’s a lie.

      Q. Okay. So it was not true that she was assaulted with a firearm in
      2017?
      A. Right. It’s not true.

      Q. Okay.

      The jury charge for the guilt-innocence phase contained the following limiting

instruction:

      You are instructed that if there is any testimony before you in this case
      regarding [appellant] having committed offenses, if any, other than the
      offense alleged against him in the indictment in this case, you cannot
      consider said testimony for any purpose unless you find and believe
      beyond a reasonable doubt that the defendant committed such other
      offenses, if any were committed; and even then you may, only consider
      the same in determining the intent, knowledge, design, scheme, or
      system of the defendant, if any, in connection with the offense on trial
      and for no other purpose.

      We review a trial court’s decision to admit or exclude evidence under an abuse

of discretion standard. Rhomer v. State, 569 S.W.3d 664, 669 (Tex. Crim. App.

2019); Johnson v. State, 490 S.W.3d 895, 908 (Tex. Crim. App. 2016). The general

rule is that except for prior convictions admitted under rule 609, extraneous offense
                                          –5–
evidence is not admissible to impeach a testifying defendant. See TEX. R. EVID.

608(b); see also TEX. R. EVID. 609. The defendant can, however, “open the door”

by leaving a false impression with the jury about a relevant act or character trait, and

evidence of an extraneous act that tends to rebut the false impression may be

admissible to impeach the defendant, but with a limiting instruction informing the

jury it may use the extraneous offense evidence to gauge the defendant’s credibility.

See Daggett v. State, 187 S.W.3d 444, 452–53 (Tex. Crim. App. 2005); Rivera v.

State, 233 S.W.3d 403, 406 (Tex. App.—Waco 2007, pet. ref’d).

      In this case, the trial court could have determined defense counsel’s question

to Lowe (“So for [appellant] to pull a weapon on you, would be totally out of

character; is that correct?”) and the answer it elicited from Lowe left a false

impression with the jury that pulling a gun on any person, not just on Lowe, was

totally out of appellant’s character.     See Daggett, 187 S.W.3d at 453, n.24.

Appellant’s defensive theory at trial was that he was not a violent person and was

not the person who shot Lowe. The trial court reviewed the relevant portion of the

record before determining the extraneous offense was admissible. The court did not

explicitly rule appellant had opened the door to the offense, but it said that “because

it’s wide open, I would say [the State] can talk about it,” and that the State could not

present photos of the crime. The court also provided the jury with a limiting

instruction in the charge. The trial court was in the best position to understand the

tenor of defense counsel’s question, and it did not abuse its discretion in overruling

                                          –6–
the objection and admitting the extraneous offense evidence.

      Furthermore, were we to conclude the trial court erred in allowing the State to

question appellant about the 2017 aggravated assault charge, appellant was not

harmed.

      The erroneous admission of evidence generally constitutes non-constitutional

error. See Motilla v. State, 78 S.W.3d 352, 355 (Tex. Crim. App. 2002). We

disregard a non-constitutional error if it does not affect substantial rights. TEX. R.

APP. P. 44.2(b). In assessing the likelihood that the jury’s decision was adversely

affected by the error, we must “consider everything in the record,” including the

defendant’s guilt. Motilla, 78 S.W.3d at 355.

      Reviewing the record, we first note that defense counsel agreed the State could

ask appellant “did he commit this other offense, that’s fine.” Counsel objected to

the State presenting pictures and police reports from the case, and the court restricted

the State from doing so. The State also spent little time questioning appellant about

the extraneous offense.     It asked appellant if he committed the 2017 offense

involving West, and, pursuant to the court’s ruling, did not offer proof of the offense

through photographs or offense reports. The State did not mention the offense

during closing arguments at guilt-innocence. In addition, appellant testified on

direct that he had been to prison twice before for two additional offenses—burglary

of a habitation and possession of a controlled substance with intent to deliver. He

also admitted on cross-examination that he had pleaded guilty to a 2015 assault

                                          –7–
family violence case involving Margery West. Moreover, the trial court provided a

limiting instruction regarding extraneous offenses in the jury charge.

       Additionally, the State presented substantial evidence of guilt. The jury heard

about the tumultuous relationship between appellant and Lowe, their breakup, and

appellant’s threat “to have some girls beat [Lowe] up.” The jury saw the security

camera video from a gas station—recorded minutes before the shooting—depicting

appellant exiting a black SUV and confronting Lowe in her car while attempting to

reach into the waistband of his pants. The jury saw the SUV speed after Lowe’s car

as it exited the gas station parking lot. Lowe also testified about how she was driving

fast but the SUV caught up with her car, and as it passed by, she saw the back

window roll down. Appellant pointed a black gun at her; she heard a “pop”; she saw

smoke come out of the gun. Lowe suffered a gunshot wound to her shoulder.

       After reviewing the record, we conclude that even if we assume the trial court

erred, the alleged error did not influence the jury or had a slight effect. We overrule

appellant’s first issue.

                                 2. Illegal Sentence

       In his second issue, appellant argues the sentence of forty years was illegal

because the trial court did not make any findings on the two enhancement

paragraphs. Appellant’s argument is that because the trial court did not find the two

enhancement paragraphs in the indictment to be true, the sentence it imposed was

outside the range of punishment and, therefore, illegal. The State responds that

                                         –8–
appellant’s argument is without merit.

      Aggravated assault with a deadly weapon is a second-degree felony,

punishable by confinement for no more than twenty years or less than two, and a

fine not to exceed $10,000. See TEX. PENAL CODE §§ 12.33, 22.02(b). Section

12.42(d), however, provides that a defendant’s punishment is increased to

confinement for twenty-five to ninety-nine years if he has previously been convicted

of two felony offenses and the second offense occurred after the first conviction

became final. Id. § 12.42(d).

      The indictment in this case contains two enhancement paragraphs alleging

prior felony convictions for possession of a controlled substance with intent to

deliver and burglary of a habitation. Appellant elected to have the trial court assess

punishment. At the punishment phase, the enhancement paragraphs were read aloud,

and appellant entered his pleas of not true. The State then offered evidence the two

convictions belonged to appellant through a certified judgment in the burglary case,

a pen packet in the controlled substance case, and the testimony of a Dallas County

District Attorney’s Office investigator.

      The record reflects that both parties were aware appellant faced enhanced

punishment because of the two prior convictions. During his closing arguments at

punishment, defense counsel acknowledged his “understanding that this case

normally carries a punishment range of 2 to 20, but because of [appellant’s] prior

record it’s 25 to 99.” The State also noted that the punishment range in the case was

                                           –9–
“25 to 99.”

      After listening to closing arguments, the trial court sentenced appellant as

follows:

      THE COURT: All right. Is there any legal reason why your client
      should not be sentenced at this point?

      [DEFENSE COUNSEL]: No, Your Honor.

      THE COURT: All right. Then, having heard all the evidence and
      argument from both sides, I assess your punishment at 40 years
      confinement in the Institutional Division. Now, the sheriff will take you
      where you will be safely held until TDC can come and retrieve you.
      We’re adjourned.
There were no objections to the sentence imposed.

      A trial court is not required to make an oral pronouncement of its findings on

enhancements when it alone assesses punishment. See Meineke v. State, 171 S.W.3d

551, 557 (Tex. App.—Houston [14th Dist.] 2005, pet. ref’d); Seeker v. State, 186

S.W.3d 36, 38 (Tex. App.—Houston [1st Dist.] 2005, pet. ref’d); Dawkins v. State,

No. 05-16-00101-CR, 2017 WL 3301784, at *2 (Tex. App.—Dallas Aug. 3, 2017,

no pet.) (mem. op., not designated for publication); Bursey v. State, No. 05-15-

01050-CR, 2016 WL 4083185, at *2 (Tex. App.—Dallas Aug. 1, 2016, no pet.)

(mem. op.).    “Although it is preferred that trial courts read the enhancement

paragraphs orally and find them to be true or not true on the record, a trial court does

not err by not doing so.” Seeker, 186 S.W.3d at 38; see also Dawkins, 2017 WL

3301784, at *2. “A trial court makes an implied finding of true to an enhancement

allegation when the record establishes the truth of that allegation.” Torres v. State,
                                         –10–
391 S.W.3d 179, 183 (Tex. App.—Houston [1st Dist.] 2012, pet. ref’d) (citing, in

part, Almand v. State, 536 S.W.2d 377, 379 (Tex. Crim. App. 1976)); Dawkins, 2017

WL 3301784, at *2. In addition, “appellate courts have concluded that a trial court

implied a finding of true to an enhancement allegation if the sentence imposed was

outside of the range for the underlying offense but was in the range for the offense

as enhanced by a prior conviction to which the defendant has confessed.” Torres,

391 S.W.3d at 183; Dawkins, 2017 WL 3301784, at *2.

      In this case, the forty-year sentence imposed by the trial court is outside of the

punishment range for a second-degree felony but within the range for a felony

enhanced by two prior felony convictions. Under these circumstances, we conclude

the trial court impliedly found the enhancements to be true, and that the sentence

imposed was within the allowable punishment range and, thus, legal. See Torres,

391 S.W.3d at 183; Dawkins, 2017 WL 3301784, at *2. We overrule appellant’s

second issue.

                               3. State’s Cross-Points

      Turning to the State’s two cross-points, the first cross-point asserts that the

judgment incorrectly lists “N/A” under appellant’s pleas to the two enhancement

paragraphs and the trial court’s findings on those paragraphs. The record reflects

that appellant entered pleas of “not true” to the paragraphs and, as discussed earlier,

the trial court made implicit findings of true. We have implied such a finding in

similar circumstances and modified the judgment accordingly. See, e.g., Butler v.

                                        –11–
State, No. 05-17-00420-CR, 2018 WL 797409, at *2 (Tex. App.—Dallas Feb. 9,

2018, no pet.) (mem. op., not designated for publication); Hernandez v. State, No.

05-16-00599-CR, 2017 WL 2871428, at *9 (Tex. App.—July 5, 2017, pet. ref’d)

(mem. op., not designated for publication).

      We have the power to modify an incorrect judgment to make the record speak

the truth when we have the necessary information before it to do so. See TEX. R.

APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993);

French v. State, 830 S.W.2d 607, 609 (Tex. Crim. App. 1992); Asberry v. State, 813

S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref’d). Accordingly, we modify

the judgment to reflect that appellant pleaded not true to the two enhancement

paragraphs and that the trial court found the enhancement paragraphs to be true.

      The State’s second cross-point asks us to modify the judgment to include a

finding of family violence under article 42.013 of the Texas Code of Criminal

Procedure, which states:

      In the trial of an offense under Title 5, Penal Code, if the court
      determines that the offense involved family violence, as defined by
      Section 71.004, Family Code, the court shall make an affirmative
      finding of that fact and enter the affirmative finding in the judgment of
      the case.
TEX. CODE CRIM. PROC. art. 42.013.

      The trial court is statutorily obligated to enter an affirmative finding of family

violence if, during the guilt phase, it determines the offense involved family violence

as defined by section 71.004. Butler v. State, 189 S.W.3d 299, 302 (Tex. Crim. App.

                                        –12–
2006). The court has no discretion in the matter, nor does the prosecutor have the

discretion to seek such a finding. See Coronado v. State, No. 05-16-01001-CR, 2017

WL 6503092, at *6 (Tex. App.—Dallas Dec. 18, 2017, pet. ref’d) (mem. op., not

designated for publication); Daraghmeh v. State, No. 05-13-01127-CR, 2014 WL

7269924, at *5 (Tex. App.—Dallas Dec. 22, 2014, no pet.) (mem. op., not designated

for publication). Under section 71.004, “family violence” includes dating violence

as defined in section 71.0021, which, in turn, includes “an act, other than a defensive

measure to protect oneself, by an actor that (1) is committed against a victim . . .

with whom the actor has or has had a dating relationship . . . and (2) is intended to

result in physical harm, bodily injury, assault,” among other things. TEX. FAM. CODE

§ 71.0021(a). “Dating relationship” means “a relationship between individuals who

have or have had a continuing relationship of a romantic or intimate nature.” Id. §

71.0021(b).

      Aggravated assault with a deadly weapon is an offense against the person

under Title 5. TEX. PENAL CODE § 22.02(b). Furthermore, the indictment alleged

that appellant and Lowe had a dating relationship, and undisputed evidence at trial

showed appellant and Lowe dated on-and-off for approximately two years

immediately prior to the shooting. Therefore, we sustain the State’s second cross-

point and modify the judgment to add an affirmative finding of family violence under

article 42.013 of the Code of Criminal Procedure in the “Special Findings” section

of the judgment. See TEX. R. APP. P. 43.2(b); Bigley, 865 S.W.2d at 28; French, 830

                                        –13–
S.W.2d at, 609; Asberry, 813 S.W.2d at 529–30; Herrera v. State, No. 05-19-00021-

CR, 2020 WL 4435309, at *16 (Tex. App.—Dallas Aug. 3, 2020, no pet.) (mem.

op., not designated for publication); Coronado, 2017 WL 6503092, at *8.

      We affirm the trial court’s judgment as modified.




                                         /Lana Myers//
                                         LANA MYERS
                                         JUSTICE


200415f.u05
Do Not Publish
TEX. R. APP. P. 47.2(b)




                                      –14–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

CHRISTIAN PRICE, Appellant                    On Appeal from the Criminal District
                                              Court No. 4, Dallas County, Texas
No. 05-20-00415-CR          V.                Trial Court Cause No. F18-76441-K.
                                              Opinion delivered by Justice Myers.
THE STATE OF TEXAS, Appellee                  Justices Partida-Kipness and Carlyle
                                              participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

      Under the heading “1st Enhancement paragraph,” “N/A” is deleted and
      “Not True” is substituted;

      Under the heading “Findings on 1st Enhancement Paragraph,” “N/A”
      is deleted and “True” is substituted;

      Under the heading “2nd Enhancement paragraph,” “N/A” is deleted and
      “Not True” is substituted;

      Under the heading “Findings on 2nd Enhancement Paragraph,” “N/A”
      is deleted and “True” is substituted; and

      In the “Special Findings” section on page 2, the following language is
      added: “The Court enters an affirmative finding that Defendant’s
      offense involved family violence, as defined by Section 71.004, Family
      Code.”

As REFORMED, the judgment is AFFIRMED. The trial court is directed to

prepare a corrected judgment that reflects these modifications.

                                       –15–
Judgment entered this 14th day of January, 2022.




                                      –16–